DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-9, 11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,989,081 to Slepecki.
Slepecki ‘081 teaches limitations for a “bolt retainer to position a bolt within a bolt receiving element of a component” – as shown and described, “the bolt retainer comprising: a tube structure including a first end and a second end opposite the first end” – as shown in Fig’s 1-3 for example, “bolt engaging elements that extend inwardly from an inner surface of the tube structure to engage with the bolt, wherein the bolt engaging elements are formed from individual inwardly bent cantilevered tabs of the tube structure, and wherein the bolt engaging elements are formed between the first end and the second end” – 35, “and component engaging elements that extend outwardly from an outer surface of the tube structure to engage with the bolt receiving element of the component, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the component engaging elements are formed between the first end and the second end” – 30.  
As regards claim 3, reference teaches further limitation of “the inwardly bent cantilevered tabs are individually paired with corresponding ones of the outwardly bent cantilevered tabs at a plurality of retention positions of the tube structure” – the three tabs 35 and corresponding three tabs 30 which are closer to the leading end as shown in Fig’s 1 and 3 anticipate limitation. 
As regards claim 4, reference teaches further limitation of “the plurality of retention positions include individual openings formed between the inwardly bent cantilevered tabs and the outwardly bent cantilevered tabs” – as shown in Fig 4, the openings from which the tabs are bent outwardly anticipate limitation. 
As regards claim 6, reference teaches further limitation of “the bolt engaging elements are individually paired with corresponding ones of the component engaging elements at a plurality of retention positions that are around a circumference of the tube structure” – as shown.
As regards claim 7, reference teaches further limitation of “the tube structure comprises spring steel, and wherein the tube structure is shaped to permit the tube structure to be press-fit over a shoulder of the bolt” – as described wherein the bolt end forms a shoulder. 
As regards claim 8, reference teaches further limitation of “the tube structure includes a seam between seam ends of a sheet that forms the tube structure” – the open seam of the prior art arrangement anticipates broad limitation.  
As regards claim 9, reference teaches further limitation of “the seam is parallel to a longitudinal axis of the tube structure.  
As regards claim 11, reference teaches limitations for a “pre-installation system for mechanically fastening a component to a receiving structure” – as shown and described, “the pre-installation system comprising: a bolt” – 70, “and a bolt retainer to retain the bolt within a bolt receiving element of the component, wherein the bolt retainer comprises: a tube structure including a bolt head-side end and a bolt tip-side end” – as shown and described with respect to Fig’s 1-3 for example, “wherein a shape, of a bolt head-side end of the tube structure, matches a shape of a shoulder line at a base of a head of the bolt” – round and/or proximity of arrangement as shown anticipates broad limitation, “bolt engaging elements that extend from an inner surface of the tube structure to engage with the bolt” – 35, “and component engaging elements that extend from an outer surface of the tube structure to engage with the component” – 30.  
As regards claim 13, reference teaches further limitation of “the bolt tip-side end of the tube structure has a shape that matches a shape associated with a perimeter of the bolt receiving element that abuts an attachment surface of the component” – round and/or proximity of arrangement as shown anticipates broad limitation.  
As regards claim 14, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ doesn’t define any particular structure of the claimed bolt that might be relied on to patentably distinguish from the well-known structure of the prior art and where it’s noted that the prior art screw is intended to  ‘plow’ into the retainer for their engagement. 
As regards claim 15, reference teaches further limitation of “a length of the tube structure is less than or equal to at least one of. a thread component length of the bolt, or a total length of the bolt receiving element” – as shown in Fig 7 for example. 
As regards claim 16, reference teaches limitations for a “bolt retainer comprising: a tube structure including a first end and a second end opposite the first end” – as shown in Fig’s 1-3 for example, “-5-PATENTAttorney Docket No. 19-1480US01bolt engaging elements that extend from an inner surface of the tube structure to engage with a bolt” – 35, “wherein the bolt is to be positioned within a component” – intended use as recited is disclosed by the reference, “wherein the bolt engaging elements are formed between the first end and the second end, and wherein the bolt engaging elements are formed from corresponding inward cantilevered indentations formed on the inner surface of the tube structure” – as shown, “and component engaging elements that extend from an outer surface of the tube structure to engage with the component, wherein the component engaging elements are formed between the first end and the second end, and wherein the component engaging elements are formed from corresponding outward cantilevered indentations formed on the outer surface of the tube structure” – 30 as shown.  
As regards claim 17, reference teaches further limitation of “guiding elements that extend inwardly from a bolt tip-side end of the of the tube structure” - 27.  
As regards claim 18, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ doesn’t define any particular structure of the claimed bolt that might be relied on to patentably distinguish from the well-known structure of the prior art and where it’s noted that the prior art screw is intended to  ‘plow’ into the retainer for their engagement.
As regards claim 20, reference teaches further limitation of “the bolt engaging elements are formed from individual inwardly bent tabs of the tube structure, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the inwardly bent tabs are individually paired with corresponding ones of the outwardly bent cantilevered tabs at a plurality of retention positions of the tube structure” – the three tabs 35 and corresponding three tabs 30 which are closer to the leading end as shown in Fig’s 1 and 3 anticipate limitation.
As regards claim 21, reference teaches further limitation of “the bolt retainer further comprises guiding elements, wherein the guiding elements are formed on the second end of the tube structure, and wherein the guiding elements are configured to retract inwardly to engage with the bolt” – 27 wherein one of ordinary skill in the art would recognize inherent capability to retract inwards to contact the bolt if pried away due to resilient construction. 
As regards claim 22, reference teaches further limitation of “the bolt engaging elements are formed from individual inwardly bent cantilevered tabs of the tube structure, wherein the bolt engaging elements are formed between the bolt head-side end and the bolt tip-side end, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the component engaging elements are formed between the bolt head-side end and the bolt tip-side end” – as shown.

Claim(s) 1, 3, 4, 6, 11-16, 18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,174,118 to Rebers.
Rebers ‘118 teaches limitations for a “bolt retainer to position a bolt within a bolt receiving element of a component” – 26 as shown and described, “the bolt retainer comprising: a tube structure including a first end and a second end opposite the first end” – as shown, “bolt engaging elements that extend inwardly from an inner surface of the tube structure to engage with the bolt, wherein the bolt engaging elements are formed from individual inwardly bent cantilevered tabs of the tube structure, and wherein the bolt engaging elements are formed between the first end and the second end” – 46a, “and component engaging elements that extend outwardly from an outer surface of the tube structure to engage with the bolt receiving element of the component, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the component engaging elements are formed between the first end and the second end” – 42a and/or 44a.  
As regards claim 3, reference teaches further limitation of “the inwardly bent cantilevered tabs are individually paired with corresponding ones of the outwardly bent cantilevered tabs at a plurality of retention positions of the tube structure” – the two tabs 46a and corresponding and two of either 441 or 42a where recitation of ‘paired with’ doesn’t define particular geometry that might be relied on to patentably distinguish from the well-known prior art geometry having one-to-one pairing. 
As regards claim 4, reference teaches further limitation of “the plurality of retention positions include individual openings formed between the inwardly bent cantilevered tabs and the outwardly bent cantilevered tabs” – as shown between 46a,44a. 
As regards claim 6, reference teaches further limitation of “the bolt engaging elements are individually paired with corresponding ones of the component engaging elements at a plurality of retention positions that are around a circumference of the tube structure” – as shown.
As regards claim 11, reference teaches limitations for a “pre-installation system for mechanically fastening a component to a receiving structure” – as shown and described, “the pre-installation system comprising: a bolt” – 22, “and a bolt retainer to retain the bolt within a bolt receiving element of the component, wherein the bolt retainer comprises: a tube structure including a bolt head-side end and a bolt tip-side end” – 26 as shown and described, “wherein a shape, of a bolt head-side end of the tube structure, matches a shape of a shoulder line at a base of a head of the bolt” – round and/or proximity of arrangement as shown anticipates broad limitation, “bolt engaging elements that extend from an inner surface of the tube structure to engage with the bolt” – 46a, “and component engaging elements that extend from an outer surface of the tube structure to engage with the component” – 42a and/or 44a.  
As regards claim 12, reference teaches further limitation including “the bolt includes: -4-PATENT U.S. Patent Application No. 16/796,358 Attorney Docket No. 19-1480US01 the thread component” – the relatively-large diameter portion at end of threaded portion as shown in Fig 3, “wherein a shape of the tube structure corresponds to a shape associated with a perimeter of the shoulder” – round and/or proximity of arrangement as shown anticipates broad limitation
As regards claim 13, reference teaches further limitation of “the bolt tip-side end of the tube structure has a shape that matches a shape associated with a perimeter of the bolt receiving element that abuts an attachment surface of the component” – round and/or proximity of arrangement as shown anticipates broad limitation.  
As regards claim 14, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ doesn’t define any particular structure of the claimed bolt that might be relied on to patentably distinguish from the well-known structure of the prior art and where it’s noted that the prior art screw is intended to  ‘plow’ into the retainer for their engagement. 
As regards claim 15, reference teaches further limitation of “a length of the tube structure is less than or equal to at least one of. a thread component length of the bolt, or a total length of the bolt receiving element” – as shown. 
As regards claim 16, reference teaches limitations for a “bolt retainer comprising: a tube structure including a first end and a second end opposite the first end” – as shown, “-5-PATENTAttorney Docket No. 19-1480US01bolt engaging elements that extend from an inner surface of the tube structure to engage with a bolt” – 46a, “wherein the bolt is to be positioned within a component” – intended use as recited is disclosed by the reference, “wherein the bolt engaging elements are formed between the first end and the second end, and wherein the bolt engaging elements are formed from corresponding inward cantilevered indentations formed on the inner surface of the tube structure” – as shown, “and component engaging elements that extend from an outer surface of the tube structure to engage with the component, wherein the component engaging elements are formed between the first end and the second end, and wherein the component engaging elements are formed from corresponding outward cantilevered indentations formed on the outer surface of the tube structure” – as shown.  
As regards claim 18, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ doesn’t define any particular structure of the claimed bolt that might be relied on to patentably distinguish from the well-known structure of the prior art and where it’s noted that the prior art screw is intended to  ‘plow’ into the retainer for their engagement. 
As regards claim 20, reference teaches further limitation of “the bolt engaging elements are formed from individual inwardly bent tabs of the tube structure, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the inwardly bent tabs are individually paired with corresponding ones of the outwardly bent cantilevered tabs at a plurality of retention positions of the tube structure” – as shown.
As regards claim 22, reference teaches further limitation of “the bolt engaging elements are formed from individual inwardly bent cantilevered tabs of the tube structure, wherein the bolt engaging elements are formed between the bolt head-side end and the bolt tip-side end, wherein the component engaging elements are formed from individual outwardly bent cantilevered tabs of the tube structure, and wherein the component engaging elements are formed between the bolt head-side end and the bolt tip-side end” – as shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,174,118 to Rebers.
	As regards claim 7, although the reference teaches a resilient material, it doesn’t explicitly teach further limitation of “the tube structure comprises spring steel, and wherein the tube structure is shaped to permit the tube structure to be press-fit over a shoulder of the bolt”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to form from spring steel in order to adapt the strength and/or other material properties to a particular environment of intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677